NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RICHARD D. BOND,
Claimant-Appellant,
v_ .
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respondent-Appellee.
2010-7096
Appea1 from the United States Court of Appea1s for
Veterans C1ai1ns in 08-89, Chief Judge WiI1iam P. Greene,
Jr.
ON MOTION
ORDER
Richard D. B0nd moves for a 45-day extension of tirne,
until January 13, 201l, to file his reply brief.
Upon consideration thereof
I'r ls 0R1)EREn THA'r:
The motion is granted

BOND V. DVA
2
FOR THE COURT
NOV 2 9 2[I1l] 151 Jan H@rba1y
Date J an H0rbaly
cc: Kenneth M. Carpenter, ESq.
C1erk
Lauren A. Weeman, ESq. Fl ED
U.S. COURT O¥ AP EALS FOR
931 ms FEneRA:.c?lRcu1r
NUV 2 9 2010
.|AN HORBALY
CLERK